Citation Nr: 0944423	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  02-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The appellant claims that her deceased spouse had service in 
the Philippine Commonwealth Army in the service of the United 
States during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that her deceased spouse did not 
have qualifying service as a veteran.

In March 2003, the Board denied the claim.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  A July 2004 Order of 
the Court vacated the Board's decision and remanded the 
matter for readjudication.  In March 2005, the Board remanded 
this case.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity (DIC) or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.20, 3.41.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service verification was originally sought from the 
Department of the Army.  In February 2001, it was verified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

However, the information used for the negative certification 
did not include an alternate spelling of the appellant's 
deceased spouse's first name.  As noted on the front page of 
this decision, the appellant's deceased spouse had used two 
spellings of his first name during his lifetime.  

In March 2005, the Board remanded this case for service 
verification of both names, but inadvertently referred to the 
additional name as being the "surname" rather than the 
first name, as noted by the appellant's representative in the 
informal hearing presentation.  

The Board requested that the RO contact the United States 
Army Reserve Personnel Command (ARPERSCOM, formerly ARPERCEN) 
and request the reverification of service.  The response from 
ARPERSCOM in June 2007 indicated that the RO should contact 
the National Personnel Records Center (NPRC).  In addition, 
it was indicated that a submission could be made to the 
United States National Archives and Records Administration 
(NARA).  

Thereafter, the RO contacted the NPRC numerous times.  In 
those requests, only one spelling of the appellant's deceased 
spouse's name was provided.  In April 2009, a response was 
finally received.  However, the NPRC indicated that VA had 
requested NPRC stop honoring requests directly from VA 
Regional Offices or VA Medical Centers and that all VA 
requests for military personnel records and medical 
information/records should be initiated through Personnel 
Information Exchange System (PIES).  The NPRC informed the RO 
that for that reason it was returning its request without 
further action.  The subsequent supplemental statement of the 
case dated in May 2009 stated that the appellant's deceased 
spouse's service could not be verified by NPRC or the U.S. 
Army Personnel Command.  

The record does not reflect that a request for verification 
of the appellant's deceased spouse's service was made through 
PIES or NARA, to include both spellings of the appellant's 
deceased spouse's first name.  As such, this case must be 
remanded for this action.  

Accordingly, the case is REMANDED for the following action:

1.  Contact PIES and NARA and request 
verification of service.  In making this 
request, provide both spellings of the 
appellant's deceased spouse's first name:  
Tiborcio and Tiburcio.  

Failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

